Citation Nr: 1818001	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  10-18 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression to include as secondary to service-connected tinnitus.

2.  Entitlement to service connection for a sleep disorder to include as secondary to service-connected tinnitus.

3.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions in March 2008 and June 2013 by Department of Veterans Affairs (VA) Regional Offices (ROs). 

The Board remanded these matters in February 2016 to provide the Veteran an opportunity for a hearing.  In May 2016, the Veteran withdrew the hearing request.  

The Board observes VA received additional treatment records since the last adjudication of the matters on appeal by the Agency of Original Jurisdiction (AOJ) in the April 2010 and January 2015 Statements of the Case (SOCs).  However, in a January 2018 Informal Hearing Presentation and February 2018 letter, the Veteran's representative indicated the Board should proceed based on the evidence of record and waived initial AOJ consideration of additional evidence.  

The issue of entitlement to a compensable disability rating for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's depression is a symptom of his service-connected posttraumatic stress disorder (PTSD), which is contemplated by his current 70 percent rating for PTSD.   

2.  The preponderance of the evidence is against a finding that the Veteran has a current sleep disorder distinct from symptoms of his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for depression have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for entitlement to service connection for a sleep disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Entitlement to Service Connection for Depression and a Sleep Disorder

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a).  Furthermore, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

In this case, the Veteran is currently service connected for PTSD (70 percent), tinnitus (10 percent), coronary artery disease (10 percent), and bilateral hearing loss (0 percent).  The Veteran asserts he is also entitled to service connection for depression and a sleep disorder secondary to tinnitus.  See, e.g. June 2009 Statement in Support of Claim.  

Ultimately, after reviewing the totality of the evidence, the Board finds that the first Shedden element is not met in this case as the evidence of record does not support a finding that the Veteran has a current, distinct disability of depression or a sleep disorder at any time during the appeal period.  While depression and sleeping difficulties are noted in the Veteran's treatment records, the Board finds that the preponderance of the competent and credible evidence has attributed such symptoms to the Veteran's service-connected PTSD.  See, e.g., September 2017 Psychiatry Progress notes from Bay Pines VA Medical Center (VAMC) (noting that the Veteran's sleep disruption is caused by nightmares associated with PTSD); July 2009 opinion from T.T.S., M.D. (indicating that the Veteran does not have a distinct sleep disorder but experienced sleep disruption associated with his PTSD); June 2009 VA mental health examination (noting that the Veteran's PTSD encompasses both sleep disorder and depression).  Moreover, the Veteran's current disability rating of 70 percent for his mental disability picture contemplates disturbances of motivation and mood, depressed mood, and chronic sleep impairment.  See 38 C.F.R. § 4.130.  

The Board finds that the preponderance of the evidence received since the Veteran's last VA mental health examination shows that the Veteran's depression and sleep difficulties have been successfully treated.  For example, recent evidence shows that the Veteran has no persistent manifestations of active depression, and sleeping difficulties associated with PTSD are mitigated by medication.  See, e.g., September 2017 Psychiatry Progress notes from Bay Pines VAMC (noting that depression is in remission and that the Veteran denied current symptoms).  

The Board considered that the Veteran submitted a September 2008 opinion from his treating doctor, M.K., in support of the Veteran's claims.  However, the doctor only indicated that he was treating the Veteran for depression and sleep disorders secondary to his chronic tinnitus.  The doctor did not distinguish whether the Veteran's PTSD encompassed depression and sleep disorders.  Therefore, the Board finds the opinion does not establish depression and sleep disorders as distinct and separate current disabilities.  Moreover, the Board finds that the preponderance of the evidence is against such a finding.    

In light of the above, the Board finds that the preponderance of the evidence shows that the Veteran's depression and sleeping difficulties are manifestations of his PTSD (contemplated by his 70 percent rating for PTSD) rather than distinct and separate disabilities.  Accordingly, the Veteran's claims for entitlement to service connection for separate disabilities of depression and a sleep disorder must be denied.  

ORDER

Entitlement to service connection for depression to include as secondary to service-connected tinnitus is denied.

Entitlement to service connection for a sleep disorder to include as secondary to service-connected tinnitus is denied.


REMAND

In a December 2015 letter, the Veteran indicated his bilateral hearing loss disability has worsened since his last VA hearing loss examination in May 2013.  After reviewing the totality of the evidence, the Board finds that the AOJ should afford the Veteran a new examination to assess the current severity of his bilateral hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding relevant treatment records from VA or private treatment providers.  The AOJ should make reasonable attempts to obtain all relevant outstanding evidence and associate it with the Veteran's record.  

2. After all outstanding relevant records have been obtained, the AOJ should afford the Veteran another VA examination with an appropriate examiner to assess the current severity of the Veteran's hearing loss.  The impact of his hearing loss on his ability to maintain employment should be noted.

3. After the above development has been completed, the AOJ must readjudicate the claim.  If the benefit sought remains denied, the AOJ must provide the Veteran and his representative with a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


